UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4396


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN MENDOZA,   a/k/a   Roberto   Landin   Uriosti,   a/k/a   Papa,
a/k/a Ruben,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00590-CMC-1)


Submitted:   June 24, 2010                   Decided:    July 16, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON, TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.  James Chris Leventis, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan Mendoza appeals his 360 month sentence imposed

following his guilty plea to conspiracy to possess with intent

to    distribute         and   to    distribute           five    kilograms       or    more     of

cocaine, fifty grams or more of cocaine base and a quantity of

marijuana, in violation of 21 U.S.C. §§ 841, 846 (2006) (Count

1), and operation of an illegal money transporting business, in

violation of 18 U.S.C. § 1960 (2006) (Count 49).                                       Appellate

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), questioning whether the district court erred in

overruling         Mendoza’s    objections           to    the     application         of   a   two

offense level enhancement for possession of a dangerous weapon

and    the    drug    quantity        attributed          to     him   in   the   presentence

report, as well as whether Mendoza’s sentence was substantively

reasonable, but concluding there are no meritorious grounds for

appeal.       The Government has not filed a brief and Mendoza has

not filed a pro se supplemental brief.                         We affirm.

               “Regardless of whether the sentence imposed is inside

or    outside      the    [g]uidelines       range,         the    appellate       court        must

review       the    sentence        under   an       abuse-of-discretion           standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                              Appellate courts

are charged with reviewing sentences for both procedural and

substantive reasonableness.                 Id.



                                                 2
            In    determining        procedural         reasonableness,            we     first

assess     whether    the     district         court     properly         calculated        the

defendant’s advisory guidelines range.                    Gall, 552 U.S. at 49-50.

We then determine whether the district court failed to consider

the   18   U.S.C.     §     3553(a)    (2006)         factors       and     any    arguments

presented by the parties, treated the guidelines as mandatory,

selected    a    sentence     based    on          “clearly    erroneous          facts,”    or

failed to sufficiently explain the selected sentence.                                   Id. at

51; United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

Finally, this court reviews the substantive reasonableness of

the   sentence,      “taking        into       account       the     ‘totality       of     the

circumstances, including the extent of any variance from the

[g]uidelines range.’”           Pauley, 511 F.3d at 473 (quoting Gall,

552 U.S. at 51).

            We    afford     sentences         that     fall       within    the    properly

calculated      guidelines     range       a       presumption      of    reasonableness.

E.g., United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008).

Such a presumption can be rebutted only by showing “that the

sentence is unreasonable when measured against the § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks and citation omitted).

            The     first     two    issues         raised     in    the     Anders       brief

challenge the procedural reasonableness of Mendoza’s sentence.

First, Mendoza’s counsel contends that the district court erred

                                               3
in overruling Mendoza’s objection to the application of a two

level enhancement for possession of a dangerous weapon.                Under

USSG § 2D1.1(b)(1), a defendant’s offense level is increased by

two levels if the defendant possessed a dangerous weapon during

the offense.     The commentary to USSG § 2D1.1 prescribes that the

enhancement “should be applied if the weapon was present, unless

it is clearly improbably that the weapon was connected with the

offense.”     USSG § 2D1.1 (cmt. n.3).    After reviewing the record,

we find that the district court did not abuse its discretion in

overruling     Mendoza’s   objection    and   applying    a    two     level

enhancement for possession of a dangerous weapon.         Additionally,

the district court’s finding that Mendoza was responsible for

fifty to 150 kilograms of cocaine is amply supported.

            Finally, Mendoza’s attorney challenges the substantive

reasonableness of the district court’s 360 month sentence, in

light of the fact that Mendoza had no prior criminal record,

pled guilty, and was forty-seven years of age and suffering from

both cancer and diabetes.      However, after reviewing the record,

we find that the district court’s sentence was substantively

reasonable.

            Pursuant to Anders, we have reviewed the remainder of

the   record    and   found   no   meritorious   issues       for    appeal.

Accordingly, we affirm the judgment of the district court.              This

court requires that counsel inform his client, in writing, of

                                    4
his right to petition the Supreme Court of the United States for

further    review.      If    the   client    requests       that   a     petition   be

filed,    but   counsel      believes   that    such     a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented       in   the     materials

before    the   court   and    argument      would   not     aid    the    decisional

process.

                                                                             AFFIRMED




                                        5